WRIGHT, J.
In political life it has sometimes been held that accusation is evidence of guilt, unless the accused prove himself innocent. The 39th section of the militia law is the first provision we have met with, which carries that principle into courts of justice. The express terms of the section confine it to justices of the peace. *636We cannot by construction extend it to embrace the Courts of Common Pleas, and therefore need not consider its effects further. The 616] *papers relied upon as records, neither show a fine in this case to have been assessed by the court of inquiry, or confirmed by the court of appeals. These facts are set forth in the declaration as part of the plaintiff’s right to recover in the Court of Common Pleas. They were essential to the title, and therefore to be proved. The plaintiff exhibited no proof of these facts, and could not, in law, recover. The proceedings in the court, since entering the appeal from the justice, are reversed.
COLLETT, J. dissented.
[This is later than Wright v. Munger, 5 O. 441.]